DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on January 20th 2022 has been entered. Claims 1 – 6, 8 – 11 and 13 - 20,  have been amended with claim 21 newly added. Claim 12 has been cancelled. Claims 1 – 11 and 13 – 21 are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 7 - 9, filed January 20th 2022, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered and they are persuasive.
The gravamen of applicants arguments is that the combined references do not teach “obtaining the set of first stage query results from the cache; obtaining a set of second stage query results from a database using a second stage SQL query, the second stage SQL query including the set of first stage query results obtained from the cache and a second subset of clauses, wherein the second subset of clauses includes one or more clause of the plurality of clauses different from the first subset of clauses” as amended in independent claim 1. 
Examiner respectfully agrees.  Corresponding independent claim 14 includes the same amended limitation and receives the same observation. Dependent claims 2 – 11, 13 and 15 – 21 inherit the same observation . 
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Schneider et al., (United States Patent Publication Number 20080077557) hereinafter Schneider 

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	Claims 1, 5, 9 – 1, 13, 14 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Filip Nguyen (United States Patent Publication Number 20150193541) hereinafter Nguyen, in view of Renjith et al. (United States Patent Publication Number 20210044549), hereinafter referred to as Renjith and in further view of  Schneider et al., (United States Patent Publication Number 20080077557) hereinafter Schneider
Regarding claim 1 Nguyen teaches a computer implemented method (Fig. 3, (300) method [0030]) comprising: receiving a request defining an original structured query language (SQL) query, (receives a first query [0030] see TABLE 1)  the original SQL query including a plurality of clauses; (TABLE 1 query with ID 2 has a WHERE CLAUSE indicating “published > 1999” [0017]) and returning the set of second stage query results (TABLE 1 subset of data returned by query 2 [0017]) determining if a set of first stage query results (TABLE 1 results filtered on BOOKS published > 1999 [0017]) 
corresponding to a first subset of clauses including one or more clause of the plurality of clauses and  (FROM books; WHERE published <= 1999 [0020]) is in a cache; (can look into the cache 128 to see … whether the query results are stored [0026]) in response to determining that the set of first stage query results in the cache (if the answer is “yes” [0026]) corresponding to a first subset of clauses including one or more clause of the plurality of clauses (FROM books; WHERE published <= 1999 [0020]) obtaininq the set of first staqe query results from the cache; (The query data splitting system 120
can look into the cache 128 to see, whether the parent node of node 4 (node 1) has the query results stored. If the answer is yes, the query data splitting system 120 can run the query 4 on the stored results of query 1 from the cache 128. [0026])
Nguyen does not fully disclose generating a subscription identifier based on the original SQL query; is associated with the subscription identifier; is associated with the subscription identifier; obtaininq a set of second staqe query results from a database usinq a second staqe SQL query, the second staqe SQL query includinq the set of first staqe query results obtained from the cache and a second subset of clauses, wherein the second subset of clauses includes one or more clause of the plurality of clauses different from the first subset of clauses; and 
	Renjith teaches generating a subscription identifier (generating a subscription identifier [0071]) based on the original SQL query; (in response to receipt of the query subscription request [0071])  associated with the subscription identifier;  (subscription identifier [0071]) associated with the subscription identifier  (subscription identifier [0071])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings of Renjith whereby   generating a subscription identifier based on the original SQL query; is associated with the subscription identifier; is associated with the subscription identifier. By doing so a subscription identifier that uniquely identifies the query subscription is generated and transmitted in the subscription status response. Renjith [0029].
Schneider teaches obtaininq a set of second staqe query results from a database usinq a second staqe SQL query, (Fig. 2, (242) run the new query against the databases  [0079]) the second staqe SQL query includinq the set of first staqe query results obtained from the cache (Fig. 6B steps (632) – (638) whereby the first identified aggregate  in the aggregate set can be used as a rewrite [0115] – [0117])  and a second subset of clauses, (a UNION is performed [0117])  wherein the second subset of clauses includes one or more clause (a UNION is performed [0117])  of the plurality of clauses (SELECT clause, FROM  clause, WHERE clause, GROUP BY clause and HAVING clause [0053]) different from the first subset of clauses; (SELECT [DISTINCT] select_list  [0034])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings of Schneider wherein obtaininq a set of second staqe query results from a database usinq a second staqe SQL query, the second staqe SQL query includinq the set of first staqe query results obtained from the cache and a second subset of clauses, wherein the second subset of clauses includes one or more clause of the plurality of clauses different from the first subset of clauses. By doing so these techniques improve query caching performance by efficiently selecting cached queries
for evaluation and increasing the cache hit rate by allowing for inexact matches. Schneider [0013]
	Claim 14 corresponds to claim 1 and is rejected accordingly.

Regarding claim 5 Nguyen in view of Renjith and Schneider teaches the computer implemented method of claim 1.
Nguyen as modified wherein generating the subscription identifier  based on the original query comprises generating a query identifier of the subscription identifier by calculating a hash of the first subset of clauses of the plurality of clauses.
Renjith teaches wherein generating the subscription identifier (a subscription identifier [0071])  based on the original query (original query [0082]) comprises generating a query identifier (query subscription [0071])  of the subscription identifier (a subscription identifier [0071])  by calculating a hash of a first subset of clauses  of the plurality of clauses (hash the subscription data [0071])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings of Renjith wherein the subscription identifier includes a query identifier that is generated by calculating a hash of a first subset of the plurality of clauses. By doing so a subscription identifier that uniquely identifies the query subscription and transmit the subscription identifier in the subscription status response. Renjith [0029].

Regarding claim 9 Nguyen in view of Renjith and Schneider teaches the computer implemented method of claim 1.
Nguyen as modified does not fully disclose  further comprising: determining whether number of  records flags associated with the subscription identifier in the cache; and in response to determining that the number of  records flags associated with the subscription identifier in the cache exceeds a particular threshold, obtaining the second state query results from the database by executing the original SQL query against  the databased 
Renjith teaches further comprising: determining whether number of records flags (whether the number of response events within a time period [0116]) associated with the subscription identifier (subscription identifier [0071])  in the cache; (memory cache [0118]) and in response to determining that the number of records flags (whether the number of response events within a time period has exceeded a streaming rate threshold [0116]) streaming rate threshold such as “too many records flag”  associated with the subscription identifier (subscription identifier [0071])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings of Renjith further comprising: determining whether number of  records flags associated with the subscription identifier in the cache; and in response to determining that the number of  records flags associated with the subscription identifier in the cache exceeds a particular threshold. By doing so the health status of the query subscription may be determined. Renjith [0121].
Schneider teaches   obtaining the second state query results from the database by executing the original SQL query against  the database (Fig. 2, (242) run the new query against the databases  [0079])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings of Schneider wherein obtaininq a set of second staqe query results from a database by executing the original SQL query against  the database. By doing so these techniques improve query caching performance by efficiently selecting cached queries for evaluation and increasing the cache hit rate by allowing for inexact matches. Schneider [0013]
Claim 17 corresponds to claim 9 and is rejected accordingly.

Regarding claim 10 Nguyen in view of Renjith and Schneider teaches the computer implemented method of claim 1.
Nguyen as modified teaches triggering an asynchronous update process (run the query directly on the database [0027])  to update the set of first stage query results  (TABLE 1 results filtered on BOOKS published > 1999 [0017]) in the cache (and the results are stored into the cache [0027])
Nguyen as modified does not fully teach further comprising: determining whether a stale flag is associated with the subscription identifier in the cache; and in response to determining that the stale flag is associated with the subscription identifier in the cache 
Renjith teaches further comprising: determining whether a stale flag (expiration time [0087] such as “stale flag” is associated with the subscription identifier (subscription identifier [0071])  in the cache; (memory cache [0120]) and in response to determining that the stale flag is associated with the subscription identifier ((e.g. the client application 126 must renew with the transport engine 122 every period of time ( e.g., every 2 minutes) or the query subscription 141 expires). [0085]) in the cache, (memory cache [0120]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings of Renjith and Schneider further comprising: determining whether a stale flag is associated with the subscription identifier in the cache; and in response to determining that the stale flag is associated with the subscription identifier in the cache. By doing so if the time exceeds the value specified by the expiration time, the event producer manager 1008 may de-activate the query subscription 1041 by instructions the assigned event producers 1010 to delete the query subscription 1041 from memory, thereby saving resources at the event producer system 1006. Renjith [0115].
Claim 18 corresponds to claim 10 and is rejected accordingly.

Regarding claim 11 Nguyen in view of Renjith and Schneider teaches the computer implemented method of claim 1.
Nguyen as modified further teaches , further comprising: determining whether the set of first stage query results (TABLE 1 results filtered on BOOKS published > 1999 [0017]) has expired; (are not in cache [0027]) and in response to determining that the set of first stage query results has expired, (assume that the query results data for node 1 are not in the cache 128 [0027]) triggering an asynchronous update process (run the query directly on the database [0027]) which operates to update the set of first stage query results  (TABLE 1 results filtered on BOOKS published > 1999 [0017]) in the cache (and the results are stored into the cache [0027])
Claim 19 corresponds to claim 11 and is rejected accordingly.


Regarding claim 13 Nguyen in view of Renjith and Schneider teaches the computer implemented method of claim 1.
Nguyen as modified teaches further comprising generating the set of first stage query results (TABLE 1 results filtered on BOOKS published > 1999 [0017]) based on a set of caching clauses that match the first subset of clauses of the plurality of clauses (SELECT * FROM Books, WHERE published > 1999 [0017]) prior to receiving the request (the fourth query is received and the query data splitting system can look into cache to see if the results are stored there [0026]) for storing in cache (result to be stored in cache [0016])
Claim 20 corresponds to claim 13 and is rejected accordingly.	

Claims 2 – 4, 6, 8, 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Filip Nguyen (United States Patent Publication Number 20150193541) hereinafter Nguyen, in view of Renjith et al. (United States Patent Publication Number 20210044549), hereinafter referred to as Renjith, in view of Schneider et al., (United States Patent Publication Number 20080077557) hereinafter Schneider and in further view of Wong et al., (United States Patent Publication Number 20180218031) hereinafter Wong
Regarding claim 2 Nguyen in view of Renjith and Schneider  teaches the computer implemented method of claim 1.
Nguyen as modified further teaches processing the plurality of clauses by, (TABLE 1 “WHERE CLAUSE” [0017]) (“HAVING CLAUSE” such as having a genre of science fiction or “sci-fi” [0019]) 
Nguyen does not fully disclose for a given clause of the plurality of clauses: determining a type of the given clause; and in response to determining that the given clause is a non-caching type, adding the given clause to the second subset.
	Wong teaches for a given clause (a function call [0469]) of the plurality of clauses: (FROM CLAUSE, [0282]; WHERE CLAUSE [0282]; FOO [0335]; ORDER BY [0275]; BY PARTITION [0474]) determining a type of the given clause; (a dynamic macro [0469]) and in response to determining that the given clause is a non-caching type, (dynamic macro function call [0469]) such as  $tablex{keyPrefixExpression} [0469] adding the given clause $tablex{keyPrefixExpression} [0469]  to the second subset of clauses (is passed into the second dynamic macro having the format $cftablex{keyPrefixExpression} [0469])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen in view of Renjith and Schneider to incorporate the teachings of Wong wherein for a given clause of the plurality of clauses: determining a type of the given clause; and in response to determining that the given clause is a non-caching type, adding the given clause to the second subset. By doing so the second dynamic table macro syntax to be parsed and in which the {keyPrefixExpression} identifies the functional expression to be evaluated at runtime, the result of which taken as the key prefix to identify a custom field table. Wong [0469]
Claim 15 corresponds to claim 2 and is rejected accordingly.

Regarding claim 3 Nguyen in view of Renjith, Schneider  and in further view of Wong teaches the computer implemented method of claim 2.
Nguyen as modified does not fully disclose  further comprising determining the given clause is the non-caching type clause in response to determining  the given clause is a dynamic clause.
	Wong teaches determining  the given clause (a function call [0469]) is the non-caching type clause in response to determining the given clause is a dynamic clause (a dynamic macro [0469])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen in view of Renjith and Schneider to incorporate the teachings of Wong wherein determining the given clause is the non-caching type clause in response to determining  the given clause is a dynamic clause. By doing so the second dynamic table macro syntax to be parsed and in which the {keyPrefixExpression} identifies the functional expression to be evaluated at runtime, the result of which taken as the key prefix to identify a custom field table. Wong [0469]
Claim 16 corresponds to claim 3 and is rejected accordingly.

Regarding claim 4 Nguyen in view of Renjith, Schneider and in further view of Wong teaches the computer implemented method of claim 2.
Nguyen as modified does not fully disclose  further comprising determining  the given clause is the non-caching type clause in response to determining  the given clause references a database field  having  its own permission scheme.
	Wong teaches determining the given clause is the non-caching type clause (a function call [0469])  in response to determining  the given clause references (a function call [0469]) a database field (organization_id [0398])  having  its own permission scheme (determining the organization_id parameter by corresponding the originator to the organization_id parameter via a customer organization_id lookup function which identifies which one of the plurality of distinct customer organizations correspond to the originator based on account permissions associated with the originator or metadata associated with the originator or access rights associated with the originator. [0398])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen in view of Renjith and Schneider to incorporate the teachings of Wong wherein the given clause is the non-caching type clause if the given clause references a database field which can have its own permission scheme. By doing so different permission levels may be determined for different users. Wong  [0524].

Regarding claim 6 Nguyen in view of Renjith and Schneider  teaches the computer implemented method of claim 5.
Nguyen as modified does not fully disclose processing the plurality of clauses by, for a given clause of the plurality of clauses: determining a type of the given clause; and in response to determining that the given clause is a caching type clause, adding the given clause to the first subset of clauses.
Wong teaches further comprising processing the plurality of clauses by, (FROM CLAUSE, [0282]; WHERE CLAUSE [0282]; FOO [0335]; ORDER BY [0275]; BY PARTITION [0474]) for a given clause(a function call [0469])  of the plurality of clauses: (FROM CLAUSE, [0282]; WHERE CLAUSE [0282]; FOO [0335]; ORDER BY [0275]; BY PARTITION [0474])  determining a type of the given clause; (FROM CLAUSE, [0282]) and in response to determining that the given clause is a caching type clause, (FROM CLAUSE, [0282])  adding the given clause (FROM CLAUSE, [0282]) to the first subset of clauses  (filtering on organization [0361])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen in view of Renjith and Schneider to incorporate the teachings of Wong wherein processing the plurality of clauses by, for a given clause of the plurality of clauses: determining a type of the given clause; and in response to determining that the given clause is a caching type clause, adding the given clause to the first subset. By doing so a new structured query language statement
includes conditionally appending a JOIN table as specified by the dynamic macro function call into the FROM clause within the new structured query language statement generated when a conditional expression passed with the CONDITIONAL command term resolves to true Wong [0468].

Regarding claim 8 Nguyen in view of Renjith and Schneider  teaches the computer implemented method of claim 1.
Nguyen as modified does not fully disclose  wherein the second stage SQL query includes an ordering clause included in the original SQL query.
	Wong teaches wherein the second stage SQL query
 (Fig 3H EXECUTE IMMEDIATELY 
‘SELECT /*::1*/ 1
FROM sales.account a 
WHERE a.organization_id = :1
AND (a.name LIKE ''John%'' ' I I
case when x then' ORDER BY a.sales' else
'' end
USING '00D00000myorgid';)
 includes an ordering clause (Fig. 3H order by $cond{x} a.sales $end) 

 included in  from the original SQL query 
(Fig. 3H, SFSQL select 1
from sales.account a
by orgid {'00D00000myorgid'}
where a.name like 'John%'
conditional order by $cond{x} a.sales $end [])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen in view of Renjith and Schneider to incorporate the teachings of Wong wherein the second stage SQL query includes an ordering clause taken from the original SQL query. By doing so additional conditional macro types may be provided. Wong [0208].


Regarding claim 21 Nguyen in view of Renjith, Schneider and Wong teach the computer implemented method of claim 2.
Nguyen as modified does not fully disclose further comprising determining the given clause is the non-caching type clause in response to determining the given clause includes a temporal function or the given clauses references a filter.
Wong teaches determining the given clause is the non-caching type clause(a function call [0469])   in response to determining the given clause(a function call [0469])   includes a temporal function or the given clauses references a filter (function call includes a dynamic column macro selected from the group including: (i) a first dynamic column macro syntax to replace a COLUMN name following a WHERE clause of a database statement [0470])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen in view of Renjith and Schneider to incorporate the teachings of Wong in determining the given clause is the non-caching type clause in response to determining the given clause includes a temporal function or the given clauses references a filter. By doing so the translator injects a WHERE condition to filter on organization_id for every table that is referenced by the query so as to ensure that data associated with a first customer organization is never mixed with data by a second customer organization and also to ensure that data associated with a first customer organization is never referenced by a second customer organization. Wong [0246]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Filip Nguyen (United States Patent Publication Number 20150193541) hereinafter Nguyen, in view of Renjith et al. (United States Patent Publication Number 20210044549), hereinafter referred to as Renjith, in view of Schneider et al., (United States Patent Publication Number 20080077557) hereinafter Schneider and in further view of Oliver et al., (United States Patent Publication Number 20110258199) hereinafter Oliver
Regarding claim 7 Nguyen in view of Renjith and Schneider  teaches the computer implemented method of claim 1.
Nguyen as modified does not fully disclose  wherein the subscription identifier further includes a tenant identifier, the tenant identifier identifying a tenant that is associated with an account that initiated the database request.
	Oliver teaches wherein the subscription identifier (subscription status [0082] such as subscription identifier  further includes a tenant identifier, (tenant identifier [0071]) the tenant identifier identifying a tenant (a tenant [0100]) that is associated with an account (associate’s account  [0080])  that initiated the database request (incoming request [0081]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nguyen in view of Renjith and Schneider  to incorporate the teachings of Oliver wherein the subscription identifier further includes a tenant identifier, the tenant identifier identifying a tenant that is associated with an account that initiated the database request. By doing so an account filter may be utilized when a collection time is reached. Oliver [0021].

Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

7. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166